Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 37 are pending.  
Claims 1, 10, 19, 29 are allowed based on the following:
        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein obtaining a single key segment associated with a plurality of key segments and producing a master symmetric encryption key, and encrypting the single key segment, utilizing a cryptographic hash process, thereby producing first encrypted data, and producing a first private encryption key and a first public encryption key, wherein the first public encryption key is produced from the first private encryption key, and wherein each of the first private encryption key and the first public encryption key is different from the master symmetric encryption key, and encrypting the first encrypted data, utilizing the first private encryption key, producing second encrypted data, and providing the second encrypted data to a public ledger, and encrypting the first private encryption key, utilizing the result of the cryptographic hash process, to produce third encrypted data, and providing, via the network, the third encrypted data to a proxy agent computer system, in addition to the other limitations in the specific manner as recited in claims 1 - 37.  
  
2 - 9 are allowed due to allowed base claim 1.  
Claims 11 - 18 are allowed due to allowed base claim 10.  
Claims 20 - 28 are allowed due to allowed base claim 19.  
Claims 30 - 37 are allowed due to allowed base claim 29.
          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
March 11, 2021

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436